Citation Nr: 0840741	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cheyenne, Wyoming


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1971 and from November 1990 to June 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Cheyenne RO.  In May 2008, the case was remanded for 
additional development and notice.


FINDING OF FACT

On October 30, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification in writing 
from the veteran of his intent to withdraw his appeal in the 
matter of the rating for his left knee disability; there is 
no question of fact or law in this matter remaining before 
the Board.


CONCLUSION OF LAW

The veteran has withdrawn his appeal seeking a combined 
rating in excess of 20 percent for a left knee disability; 
the Board has no further jurisdiction in this matter. 38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  Given the appellant's expression of intent to 
withdraw his appeal in this matter, discussion of the impact 
of the VCAA is not necessary.
II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In October 2008, the Board received a statement from the 
veteran in which he expressed his desire to withdraw his 
appeal seeking an increased rating for his left knee 
disability.  Accordingly, the Board does not have 
jurisdiction to consider an appeal in this matter, and the 
appeal must be dismissed.


ORDER

The appeal seeking a combined rating in excess of 20 percent 
for a left knee disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


